 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                             Case No.: 2:18-cv-01276-JAD-GWF
 4 Arnold Anderson,
 5                     Plaintiff
                                                                     Order Adopting
 6 v.                                                           Report & Recommendation
 7 C. Patsuna, et. al,                                                   [ECF No. 7]
 8                     Defendants
 9
10            Magistrate Judge Foley recommends that I dismiss this action as an accidental duplicative

11 filing of Arnold Anderson’s 2017 action that is already pending before U.S. District Judge
                    1
12 Andrew P. Gordon. Any objections to that report and recommendation were due by January 11,
13 2019, and none were filed. “[N]o review is required of a magistrate judge’s report and
                                               2
14 recommendation unless objections are filed.” Having reviewed the R&R, I find good cause to
15 adopt it, and I do. Accordingly, IT IS HEREBY ORDERED that:
16                x   The Magistrate Judge’s Report and Recommendation [ECF No. 7] is

17                    ADOPTED in its entirety;

18                x   This action is DISMISSED without prejudice as duplicative; and

19                x   The Clerk of Court is directed to CLOSE THIS CASE.

20            Dated: January 15, 2019
21
                                                                        _____
                                                                           _ _______
                                                                                   ______ _ _____
                                                              _________________________________
22                                                                      ict Judge
                                                              U.S. District Judgge Jennifer
                                                                            Ju     Jennif
                                                                                       iiffer A.
                                                                                              A. Dorsey
                                                                                                 D

23
24
25   1
         ECF No. 7.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                      1
